Sawyer, J.
The three petitioners being Chinese subjects, residents of Washington Territory, embarked on the American steam-ship Uma-tilla, for San Francisco, Cal., since October 1, 1888, having purchased a through ticket. The steam-ship, with leave to do so, touched at Victoria, B. C. but tbe petitioners did not go ashore, or leave the ship. On her arrival at San Francisco, the collector of the port refused to permit the petitioners to land, on the ground that they had departed from the United States since the passage of the late exclusion act, the ship having stopped at a foreign port, and that the late act forbade their return. We are satisfied that there was no departure from the United States, within the meaning of the act. -They left one American port for another, upon a through passage upon an American vessel, without any intention of landing in any foreign country. They were all the time within the jurisdiction of the United States, and, constructively, in the territory of the United States. An analogous question was decided by *441Mr. Justice Field, with the concurrence of the circuit judge, in the case of Ah Sing, the Chinese cabin waiter, in 7 Sawy. 537, 13 Fed. Rep. 286, and the case of Ah Tie et al., the Chinese laborers, 7 Sawy. 542,13 Fed. ' Rep. 291. This is a stronger case in favor of petitioners. The petitioners are, therefore, unlawfully restrained of their liberty, and must be discharged, and it is so ordered.